BAUM, Judge
(dissenting):
Appellant was convicted, pursuant to his guilty pleas, of two unauthorized absences, in violation of Article 86, UCMJ, 10 U.S.C. § 886. The first absence commenced during the Vietnam conflict and continued over an extended period of time, finally terminating when appellant voluntarily returned to military jurisdiction in June 1976. The second *680absence occurred almost three months later after denial of appellant’s request for leave to go home to help his sick parents, while waiting for disciplinary action to commence. This absence terminated less than a month later. Accused was then confined for 82 days awaiting court-martial, which finally was held four months after appellant’s return from the second unauthorized absence.
Appellant served honorably for 13 months in Vietnam earning the following medals:
National Defense Service Medal, Vietnam Service Medal with star, Vietnam Campaign Medal, Combat Action Ribbon, Republic of Vietnam Meritorious Unit Commendation Cross of Gallantry with palm and frame, Technical Service Honor Medal second class, and Rifle Marksman Badge.
He has no previous disciplinary record and was scheduled for a tour of duty in Okinawa when he decided that he had to go home and care for his parents, both of whom have heart problems. His father is 73 and bedridden and his mother is 63. Appellant worked during his absence in order to support his parents and still owes several thousand dollars for hospital bills and other medical expenses.
As his case reaches this Court appellant has an approved sentence of a bad conduct discharge, total forfeitures and reduction in rate to E — 1. If appellant had continued his first absence and surrendered to military authorities this month, instead of last June, he would now be processed for an administrative discharge in lieu of disciplinary action, pursuant to the Navy’s implementation of the President’s program for Vietnam deserters. Such administrative discharges can be upgraded to honorable. See ALNAV 625/77. Personnel with punitive discharges imposed by courts-martial are ineligible for this program. In short, a six year absence in this case rates a court-martial and a punitive discharge while a seven year absence would call for administrative action leading to a discharge under honorable conditions. Had appellant waited to turn in he would not now have a bad conduct discharge. I deem it manifestly unjust and inappropriate to saddle this appellant with a punitive discharge for life because he chose to turn himself in ten months before the present “spirit of forgiveness and compassion” commenced. In view of the above, I would disapprove the bad conduct discharge.